REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Applicant’s arguments, filed on June 11th, 2021, with respect to the 112(f) analysis and claim interpretation, have been fully considered and are persuasive. Accordingly there are no longer any claims being interpreted under 112(f). 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on June 11th, 2021, with respect to the 112 rejections have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 11th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 16 and 25 the closest prior art is Barth et al. (US 2005/0018137 A1).
Regarding claim 16, Barth teaches an illumination system for determining the topography of the cornea of an eye, comprising: 
	an illumination unit that is configured to provide illumination outside of a central region surrounding an optical axis thereby enabling telecentric axially symmetric detection and a unit that produces an illumination pattern; 
	wherein the illumination unit comprises a plurality of illumination modules, each of plurality of illumination modules including a light source; and wherein the unit that produces the illumination pattern comprises a lens array which produces a spatially distributed, collimated illumination pattern outside of the central region.
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 16 recited together in combination with the totality of particular features/limitations recited therein, including wherein each of the plurality of illumination modules including at least one reflective or refractive optical element that images the light source towards the eye.

Regarding claim 25, Barth teaches an illumination system for determining the topography of the cornea of an eye, comprising: 
	an illumination unit and a unit that produces an illumination pattern; 
	wherein the illumination unit comprises a plurality of illumination modules, each of plurality of illumination modules; and wherein the unit that produces the illumination pattern comprises a lens array which produces a spatially distributed, collimated illumination pattern.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 25 recited together in combination with the totality of particular features/limitations recited therein, including wherein each illumination module comprises an elliptical reflector as a reflective optical element to image the light source into the eye by way of the lens array, wherein the light source is situated at a first focus of the elliptical reflector and the eye is situated at a second focus of the elliptical reflector.

Regarding claims 17-24 and 26-34, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872